Title: To James Madison from Wilson Cary Nicholas, 2 April 1816
From: Nicholas, Wilson Cary
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Richmond
                            Apl. 2. 1816
                        
                    
                    As you no doubt are informed, the last assembly made large appropriations of money to the internal improvement of this state, to ensure the judicious application of this money, it is essential that we shoud be able to command the services of one or more able civil engineers. Among the citizens of this State, I have looked in vain for such a man, and I fear there is no native of the U.S. qualified. In conversation lately with Commodore Decatur, upon this subject, he told me that he had heard you speak of a

gentn. lately arrived from France, who was supposed to have great skill as an engineer, that he had been educated in the best schools in that Country & was a Col in the French service. May I take the liberty to request you will give me the name of this gentn., his character, and inform me where he can be found? The importance & value of the object to Virginia, will I hope induce you to pardon the liberty I have taken in making this application to you. I am with great respect Sir your hum. Serv.
                    
                        W. C. Nicholas
                    
                